ON MOTION FOR REHEARING.
GRAVES, Judge.
Under the charge in the information it was alleged that appellant was guilty in two separate instances of negligence; that is he was exceeding the legal speed limit at the time of the accident, and also that he was driving upon his left-hand side of the highway where the same was not clear and unobstructed for at least fifty yards ahead of him. He was not primarily charged with a homicide; he was charged with violating two misdemeanor statutes, which was negligence per se, and because of such violations he was charged with causing the death of Mrs. Gladys Stanley, the offense being denominated negligent homicide.
The death of Mrs. Stanley was caused by an accident, of course, otherwise the charged offense would have been much more serious. But the matter presented to the jury was relative to the two charged misdemeanor acts, and were they the cause of Mrs. Stanley’s death? Appellant denied that he committed either misdemeanor act. The State offered proof to the contrary, and such proof was given credence by the jury.
We do not think it was necessary for the trial court to give the appellant’s requested charge on accident, nor upon the theory of contributory negdigence of the further parties to the collision, such not being a defense, as shown in our original opinion.
The motion is